DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Election/Restrictions
3.  Applicant's election with traverse of Group I, and pneumococcal polysaccharide, biotin, rhizavidin, and ESAT6, CFP10, TB9.8, TB10.4, MPT64, and MPT83, in the reply filed on 07/25/22, is acknowledged.  The traversal is on the ground(s) that Group I and III substantially overlap in scope and could be searched together.  This is persuasive and therefore, the restriction requirement between Groups I and III is hereby withdrawn and both sets of claims will be examined.  In addition, upon further consideration, the requirement for the species elections is also withdrawn. However, this is argument not found persuasive with regards to Group II and therefore the restriction requirement is deemed proper and is therefore made FINAL.

Claim Status
4.  The amendment, filed 07/25/22, has been entered. 

5.  Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, 62, 70-72, 79, 81, 85, 93-95, 114, and 133 are pending. Claims 4-8, 11-14, 16-17, 19-20, 22-38, 40, 42, 45-55, 57-61, 63-69, 73-78, 80, 82-84, 86-92, 96-113, 115-132, and 134-144 are cancelled. No claims are amended herein. Claims 70-72, 79, 81, and 85 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/22.  Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, 62, 93-95, 114, and 133 are under examination.

Claim Objections
6.  Claims 1, 9, and 56 are objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Therefore, “M. tuberculosis” (see claim 1, line 2) is properly written as “Mycobacterium tuberculosis”; “M. Tuberculosis” (see claim 9, lines 3, 5, 7, 9, 11,13, 15, 17, and 19) are each properly written as “M. tuberculosis”; and “S. aureus” (see claim 56, line 8) is properly written “Staphylococcus aureus”. Appropriate correction is required.
In addition, claim 56 is objected to because of the following informalities: misspelled word. For example, claim 56 recites “…Streptococcus pneumonia (see option iv) where the correct spelling of the organism is Streptococcus pneumoniae. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8. Claims 15, 18, 21, 56, 93, 95, and 114 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation "The immunogenic composition of claim 1, wherein a fusion protein comprises at least three M. tuberculosis antigens…"; however, there is no fusion protein in claim 1.  Therefore, it is unclear if this fusion protein is in addition to the required elements of claim 1 (in which case, amending to recite "The immunogenic composition of claim 1, further comprising a fusion protein, wherein the fusion protein comprises at least three M. tuberculosis antigens…"; would clarify) or if this fusion protein is a fusion of antigens already required by claim 1 (in which case, amending to "The immunogenic composition of claim 1, wherein the M. tuberculosis antigens are in a fusion protein, and the fusion protein comprises at least three M. tuberculosis antigens…"; would clarify).  Similarly, claim 18 contains the same issue (i.e. there is no fusion protein in claim 1, from which it depends).  Thus, clarification is required ascertain what elements are required in the composition and thereby remove ambiguity in scope; see claim 2 for guidance. 
Regarding claim 56, the phrase "for example" (see “e.g.” in line 7) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; see MPEP § 2173.05(d).
Claims 21, 93, 95, and 114 are each indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for phrases (e.g. “…SEQ ID NO: 3 (MPT51 (33-299)” on line 3 of claim 21 (also missing a matching parenthesis); and similar issues on lines 8, 13, 14, 19, 24, 29, 34, 39, and 44; and, similarly throughout claim 114; and “CFP10 (45-80)” on line 3 of claim 93 and line 4 of claim 95), raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification is required to ascertain the metes and bounds of these claims.  It is noted that all instances must be addressed in all four claims.
In addition, for claims 93 and 95, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each claim recites the broad recitation “CFP10”, and the claim also recites “CFP10(1-40)” which is the narrower statement of the range/limitation because it appears Applicant is claiming the whole antigen and pieces thereof. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, 62, 93, 95, 114 and 133 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malley et al. 2014 (US 2014/0154287) as evidenced by Geneseq entry AXX07704 2010 (see below).
	Malley teaches compositions comprising an antigenic polysaccharide; and multiple protein antigens, including antigens from Mycobacterium tuberculosis; and an affinity molecule pair comprising a first affinity molecule associated with the polysaccharide and a complementary affinity molecule associated with the protein as a link between the polysaccharide and protein components (e.g. see [0007, 0011, 0019-20]; Figure 1; Figure 15; meeting limitations found in instant claim 1). Malley teaches the proteins include fusions of one or more antigens and/or fusions between a protein and the complementary affinity molecule, with or without linkers (e.g. [0014-0016, 0063-64]; meeting limitations found in instant claims 2, 10, 15, 18, and 93). Malley teaches the Mtb antigens include ESAT6, Cfp10, TB9.8, TB10.4, MPT64 and MPT83 (e.g. see [0131, 0146]; Figures 3A-3C and 15E; meeting limitations found in instant claims 3, 9, 10, 15, 93, 95, and 114). Malley teaches the affinity molecule(s) encompass biotin and avidin-like proteins, including rhizavidin (e.g. [0013, 0154-0155]; meeting limitations found in instant claims 39, 41, 43, 44, and 133). Malley specifically disclose rhizavidin-antigen fusion proteins including rhavi-ESAT-6/Cfp10; rhavi-TB9.8/TB10.4; rhavi-MPT64 and rhavi-MPT83 (e.g. [0147, 0162]; Figure 3; meeting limitations found in instant claims 9, 10, 93, and 95). Malley teaches the polysaccharide may be natural or synthetic (e.g. [0017]; meeting limitations found in instant claim 56).  Malley teaches the composition further comprises co-stimulation factors including TLRs (e.g. [0022]; meeting limitations found in instant claim 62). 
	Malley teaches rhizavidin protein with 100% sequence identity to instant SEQ ID NO: 1, thereby meeting limitations found in instant claims 44 and 133, as evidenced by the following alignment:

    PNG
    media_image1.png
    553
    751
    media_image1.png
    Greyscale

Malley is silent with regards to the sequences of the Mycobacterium tuberculosis antigens (e.g. CFP10 antigen; see claims 21 and 114); however, it is the Office’s position that the CFP10 antigen taught by Malley is the same or substantially the same as the claimed CFP10 antigen, based on the same name of the protein obtained from the same microorganism, and the following alignment for, for example, CFP10 antigen from the Geneseq database (AXX07704), which matches instant SEQ ID NO; 6:

    PNG
    media_image2.png
    363
    751
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    751
    media_image3.png
    Greyscale

	Therefore, Malley anticipates the invention as claimed.

Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15. Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, 62, 93-95, 114 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Malley et al. 2014 (US 2014/0154287) and Geneseq entry AXX07704, in view of Anderson et al. 2003 (US 2003/0147897).
	The teachings of Malley are outlined above. 
Therefore, the difference between the prior art and the invention is wherein the M. tuberculosis antigen is MPT51, in dependent claim 94.
However, Anderson teach immunologically active peptide antigens from Mycobacterium tuberculosis including ESAT-6, TB10.4, CFP10, and MPT51 (e.g. see [0008, 0013]). Anderson teach the art-recognized need for new vaccines comprising Mtb polypeptide antigens (e.g. [0011-0013]). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the composition taught by Malley, by using Mycobacterium tuberculosis polypeptide antigen MPT51, thereby arriving at the claimed invention, in order to produce a vaccine against tuberculosis. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the urgent need for additional vaccines against tuberculosis, as taught by Anderson. The person of ordinary skill in the art would have had at least a reasonable expectation of success because the compositions taught by Malley were already identified as useful for vaccines against tuberculosis, and the polypeptides characterized by Anderson where already shown to be immunologically active.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a composition that only differs from the claimed composition by the substitution of a single component (i.e. substitution of an Mtb polypeptide antigen); the substituted element (i.e. MPT51) was already known and shown to function as a immunologically active polypeptide antigen of M. tuberculosis, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one antigen for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claims are prima facie obvious in view of the prior art, absent any convincing evidence to the contrary.

Double Patenting
16. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

17. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

18. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting (1)
19.  Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 24-41 of U.S. Patent No. 10,766,932, in view of Anderson et al. 2003 (US 2003/0147897). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions comprising substantially the same components.
For example, instant claims are drawn to an immunogenic composition comprising an immunogenic polysaccharide, at least two Mycobacterium tuberculosis (Mtb) peptide or polypeptide antigens, and at least one complementary affinity-molecule pair comprising at least a first affinity molecule associated with the immunogenic polysaccharide, and at least one or more complementary affinity molecules associated with the at least two Mtb peptide or polypeptide antigens, wherein the first affinity molecule associates with the complementary affinity molecule to link the Mtb peptide or polypeptide antigens and the immunogenic polysaccharide.
Similarly, patented claims are drawn to an immunogenic composition comprising an immunologically effective amount of at least one antigenic polysaccharide, an immunologically effective amount of one to ten different peptide or polypeptide antigens, and one to ten different pairs of affinity molecules, wherein each pair comprises a first affinity molecule and a second affinity molecule complementary to the first affinity molecule, wherein in each pair: the first affinity molecule is associated with the at least  one antigenic polysaccharide, and the complementary second affinity molecule is covalently attached to one of the peptide or polypeptide antigens to form a fusion protein, and the first affinity molecule non-covalently associates with the complementary second affinity molecule to link the respective peptide or polypeptide antigen and the at least one antigenic polysaccharide; and wherein the immunogenic composition, upon administration to a subject, elicits (i) an immune response to the at least one antigenic polysaccharide, and ( ii ) an immune response to at least one of the one to ten different peptide or polypeptide antigens, in the subject.
Therefore, the difference between the instant and patented claims is the antigens from Mycobacterium tuberculosis in the instant claims.
However, Anderson teach immunologically active peptide antigens from Mycobacterium tuberculosis including ESAT-6, TB10.4, CFP10, and MPT51 (e.g. see [0008, 0013]). Anderson teach the art-recognized need for new vaccines comprising Mtb polypeptide antigens (e.g. [0011-0013]). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the composition claimed in the patent, by using Mycobacterium tuberculosis polypeptide antigens, thereby arriving at the invention now claimed, in order to produce a vaccine against tuberculosis. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the urgent need for additional vaccines against tuberculosis, as taught by Anderson. The person of ordinary skill in the art would have had at least a reasonable expectation of success because the patented composition was claimed as useful with polypeptide antigens from many different bacteria, and the bacterial polypeptides characterized by Anderson where show to be immunologically active.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the already patented composition claims a product that only differs from the now claimed composition by the substitution of a single component (i.e. substitution of the bacterial polypeptide antigen); the substituted element (i.e. ESAT-6, TB10.4, CFP10, and/or MPT51) were each already known and shown to function as a immunologically active polypeptide antigens, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one antigen for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the instantly claims are prima facie obvious in view of the already patented claims, absent any convincing evidence to the contrary.




Double Patenting (2)
20.  Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,013,793 in view of Anderson et al. 2003 (US 2003/0147897).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions comprising substantially the same components.
For example, instant claims are drawn to an immunogenic composition comprising an immunogenic polysaccharide, at least two Mycobacterium tuberculosis (Mtb) peptide or polypeptide antigens, and at least one complementary affinity-molecule pair comprising at least a first affinity molecule associated with the immunogenic polysaccharide, and at least one or more complementary affinity molecules associated with the at least two Mtb peptide or polypeptide antigens, wherein the first affinity molecule associates with the complementary affinity molecule to link the Mtb peptide or polypeptide antigens and the immunogenic polysaccharide; wherein the complementary affinity molecule comprises biotin; and wherein the polysaccharide is from Streptococcus pneumoniae.
Similarly, patented claims are drawn to a multivalent vaccine comprising fifteen or more species of immunogenic complexes, wherein each species of the immunogenic complexes comprises:(a) a biotinylated polysaccharide antigen comprising biotin and a polysaccharide antigen from a distinct Streptococcus pneumoniae serotype; and (b) a fusion protein comprising: (i) a biotin-binding moiety; and (ii) at least one polypeptide antigen comprising: a first polypeptide antigen comprising an SP1 500 polypeptide or an antigenic fragment thereof; and a second polypeptide antigen comprising an SP0785 polypeptide or an antigenic fragment thereof; wherein the fusion protein comprises an amino acid sequence at least 90% identical to SEQ ID NO:6; and wherein in each species of the immunogenic complexes, the biotinylated polysaccharide antigen is non-covalently associated with the biotin-binding moiety of the fusion protein.
Therefore, the difference between the instant and patented claims is the antigens from Mycobacterium tuberculosis in the instant claims.
However, Anderson teach immunologically active peptide antigens from Mycobacterium tuberculosis including ESAT-6, TB10.4, CFP10, and MPT51 (e.g. see [0008, 0013]). Anderson teach the art-recognized need for new vaccines comprising Mtb polypeptide antigens (e.g. [0011-0013]). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the composition claimed in the patent, by using a Mycobacterium tuberculosis polypeptide antigen, thereby arriving at the invention now claimed, in order to produce a vaccine against tuberculosis. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the urgent need for additional vaccines against tuberculosis, as taught by Anderson. The person of ordinary skill in the art would have had at least a reasonable expectation of success because the patented composition was claimed as useful with polypeptide antigens from many different bacteria, and the bacterial polypeptides characterized by Anderson where show to be immunologically active.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the already patented composition claims a product that only differs from the now claimed composition by the substitution of a single component (i.e. substitution of the bacterial polypeptide antigen); the substituted element (i.e. ESAT-6, TB10.4, CFP10, and/or MPT51) were each already known and shown to function as a immunologically active polypeptide antigens, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one antigen for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the instantly claims are prima facie obvious in view of the already patented claims, absent any convincing evidence to the contrary.


Double Patenting (3)
21.  Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,305,001 in view of Anderson et al. 2003 (US 2003/0147897).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions comprising substantially the same components.
For example, instant claims are drawn to an immunogenic composition comprising an immunogenic polysaccharide, at least two Mycobacterium tuberculosis (Mtb) peptide or polypeptide antigens, and at least one complementary affinity-molecule pair comprising at least a first affinity molecule associated with the immunogenic polysaccharide, and at least one or more complementary affinity molecules associated with the at least two Mtb peptide or polypeptide antigens, wherein the first affinity molecule associates with the complementary affinity molecule to link the Mtb peptide or polypeptide antigens and the immunogenic polysaccharide; wherein the biotin-binding protein is rhizavidin; wherein the polysaccharide is a pneumococcal polysaccharide.
	Similarly, patented claims are drawn to an immunogenic composition comprising:
at least one immunogenic polysaccharide, at least two S. aureus polypeptide antigens, and at least one pair of affinity molecules, wherein the at least one pair of affinity molecules comprises: (i) a first affinity molecule comprising biotin, and (ii) a second affinity molecule comprising a biotin-binding protein, wherein in each pair of affinity molecules: the first affinity molecule is associated with the at least one immunogenic polysaccharide, and the second affinity molecule is associated with at least one of the S. aureus polypeptide antigens, wherein the first affinity molecule non-covalently associates with the second affinity molecule to link the S. aureus polypeptide antigens and the immunogenic polysaccharide; wherein the at least one immunogenic polysaccharide comprises a type 1 capsular polysaccharide of Streptococcus pneumoniae, a type 5 capsular polysaccharide of S. aureus, and/or a type S capsular polysaccharide of S. aureus; and wherein the at least two S. aureus polypeptide antigens comprise (i) a hemolysin having the amino acid sequence of SEQ ID NO: 16; and (ii) a serine-aspartate repeat protein D (SdrD) protein having the amino acid
sequence of SEQ ID NO: 7.
Therefore, the difference between the instant and patented claims is the antigens from Mycobacterium tuberculosis in the instant claims.
However, Anderson teach immunologically active peptide antigens from Mycobacterium tuberculosis including ESAT-6, TB10.4, CFP10, and MPT51 (e.g. see [0008, 0013]). Anderson teach the art-recognized need for new vaccines comprising Mtb polypeptide antigens (e.g. [0011-0013]). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the composition claimed in the patent, by using a Mycobacterium tuberculosis polypeptide antigen, thereby arriving at the invention now claimed, in order to produce a vaccine against tuberculosis. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the urgent need for additional vaccines against tuberculosis, as taught by Anderson. The person of ordinary skill in the art would have had at least a reasonable expectation of success because the patented composition was claimed as useful with polypeptide antigens from many different bacteria, and the bacterial polypeptides characterized by Anderson where show to be immunologically active.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the already patented composition claims a product that only differs from the now claimed composition by the substitution of a single component (i.e. substitution of the bacterial polypeptide antigen); the substituted element (i.e. ESAT-6, TB10.4, CFP10, and/or MPT51) were each already known and shown to function as a immunologically active polypeptide antigens, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one antigen for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the instantly claims are prima facie obvious in view of the already patented claims, absent any convincing evidence to the contrary.






Double Patenting (4)
22.  Claims 1-3, 9-10, 15, 18, 21, 39, 41, 43-44, 56, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over all product claims of U.S. Patent No. issued for application 14/766252 (US20150374811A1; see Notice of Allowance filed 10/07/22).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions comprising substantially the same components.
For example, instant claims are drawn to an immunogenic composition comprising an immunogenic polysaccharide, at least two Mycobacterium tuberculosis (Mtb) peptide or polypeptide antigens, and at least one complementary affinity-molecule pair comprising at least a first affinity molecule associated with the immunogenic polysaccharide, and at least one or more complementary affinity molecules associated with the at least two Mtb peptide or polypeptide antigens, wherein the first affinity molecule associates with the complementary affinity molecule to link the Mtb peptide or polypeptide antigens and the immunogenic polysaccharide; wherein the biotin-binding protein is rhizavidin; wherein the polysaccharide is a pneumococcal polysaccharide.
	Similarly, allowed claims are drawn to an immunogenic composition comprising a fusion protein comprising (1) a biotin-binding protein or biotin-binding portion thereof; and (ii) a therapeutically effective amount of an antigenic polypeptide comprising: the amino acid sequence of SEQ ID NO: 34; or the amino acid sequence of SEQ ID NO, wherein the biotin-binding protein is rhizavidin; comprising a biotinylated poly-saccharide; wherein the polysaccharide is a pneumococcal polysaccharide; wherein the biotinylated polysaccharide is complexed with the fusion protein.
Therefore, the difference between the instant and allowed claims is the antigens from Mycobacterium tuberculosis in the instant claims.
However, Anderson teach immunologically active peptide antigens from Mycobacterium tuberculosis including ESAT-6, TB10.4, CFP10, and MPT51 (e.g. see [0008, 0013]). Anderson teach the art-recognized need for new vaccines comprising Mtb polypeptide antigens (e.g. [0011-0013]). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the composition in the allowed claims, by using a Mycobacterium tuberculosis polypeptide antigen, thereby arriving at the invention now claimed, in order to produce a vaccine against tuberculosis. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the urgent need for additional vaccines against tuberculosis, as taught by Anderson. The person of ordinary skill in the art would have had at least a reasonable expectation of success because the allowed composition was claimed as useful with polypeptide antigens from many different bacteria, and the bacterial polypeptides characterized by Anderson where show to be immunologically active.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the already patented composition claims a product that only differs from the now claimed composition by the substitution of a single component (i.e. substitution of the bacterial polypeptide antigen); the substituted element (i.e. ESAT-6, TB10.4, CFP10, and/or MPT51) were each already known and shown to function as a immunologically active polypeptide antigens, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one antigen for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the instantly claims are prima facie obvious in view of the already patented claims, absent any convincing evidence to the contrary.


Conclusion
23. No claims are allowed.

24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

25.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 13, 2022